Citation Nr: 1623895	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and to assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting the benefit sought on appeal.  Therefore, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was not prejudicial to the Veteran and will not be discussed further.




Legal Criteria

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303(a)  (2015); see also 38 C.F.R. § 3.303(d)  (2015) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) ; 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54   (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See, e.g., id.  
Factual Background and Analysis

The Veteran is seeking entitlement to service connection for tinnitus.  He attributes his tinnitus to loud military noise exposure in the Army while working as a crane operator and while driving, loading, and firing guns on M-60 and M60A1 tanks in Germany.  He also claims that he was in close proximity to machine gun fire while stationed in Vietnam.  

As an initial matter, the Veteran's service treatment records, including July 1967 enlistment examination and his May 1970 separation examination, are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  However, the Veteran's Report of Separation, Form DD-214, indicates that his Military Occupational Specialty (MOS) was "crane shovel operator" and that he was awarded an Expert Rifle Badge while on active duty.  His service personnel records reflect that he was stationed in Germany from November 1967 to September 1968 and in Vietnam from October 1968 to October 1969.  Because the Veteran earned an Expert Rifle Badge and because his personnel records confirm that he operated a crane in service and was stationed in both Germany and Vietnam, the Board finds that the Veteran's statements about in-service noise exposure are consistent with his circumstances of service.  As the Veteran is competent to relate a history of noise exposure during service, there is no reason to doubt the credibility of his statements regarding military noise exposure.  

Notwithstanding the forgoing, the Board observes that the Veteran's post-service medical records are silent regarding any complaint, treatment, or diagnosis regarding tinnitus.  

The Veteran filed his present claim seeking entitlement to service connection for tinnitus in March 2009.  Shortly thereafter, the Veteran underwent a VA audiological examination in July 2009.  According to the July 2009 VA examiner, the Veteran was unable to provide any details regarding the dates or circumstances of onset of his tinnitus.  The examiner noted that the Veteran had normal hearing sensitivity upon enlistment and separation from the military and that there was no change in thresholds identified when comparing these two service examinations.  The examiner also noted that the Veteran's post-service occupation as a truck driver presumably exposed him to noise.  Based on the forgoing, the examiner opined that the Veteran's tinnitus was "as likely as not" related to his bilateral high-frequency notched sensorineural hearing loss.  However, based on the available evidence regarding the Veteran's hearing sensitivity and history of noise exposure, both in the military and subsequently as a truck driver, the examiner opined that it was "less than likely" that his current tinnitus was related to his military service.  

In July 2010, the Veteran submitted a private medical opinion from his primary care physician, E. W., D.O.  Dr. W. stated the following:

I agree that[,] with your history of being exposed to loud noises from being in the vicinity and driving tanks while stationed in the Army in Germany, bunker duty in Vietnam where you were exposed to 150 and 60 machine gun noise, mortar attacks from the Vietnam soldiers, that accumulation of damage to your eardrums, and inter ear [sic], it is my medical opinion that [it] is "likely than not" [that] your tinnitus was caused by and aggravated by military service.  I have seen this quite often in military veterans and this is a classic case.

When the Veteran filed his July 2011 substantive appeal to the Board, he asserted that he first noticed ringing in his ears "1 year or so" after he was discharged from active duty service and that the ringing in his ears has continued to this day.  He further stated that he experienced ringing in his ears before he started his post-service job as a truck driver and that his occupational noise exposure was not significant enough to cause his current tinnitus.

In May 2016, the Veteran representative submitted argument in support of the Veteran's claim.  In particular, the representative argued that the Veteran's military duties exposed him to various hazardous noises on a recurrent basis and that the Veteran's lay statements regarding his circumstances of service, which included being exposed to machine gun fire and tank engine noises, without adequate hearing protection, demonstrated a relationship between his current tinnitus and his military service.  Alternatively, the representative suggested that the Veteran's tinnitus may be related to his service-connected diabetes mellitus, type II.  In support of this theory of entitlement, the representative attached several medical treatises printed from the internet.  Although these treatises did not specifically address the facts of this case or this particular Veteran's circumstances, the Board observes that these treatises supported the representative's assertion that there may be a pathological relationship between tinnitus and diabetes mellitus, type II.

Based on a longitudinal review of the record, the Board finds that service connection is warranted for the Veteran's tinnitus.  Despite the July 2009 VA examiner's opinion, the Veteran has stated that he was aware of ringing in his ears beginning shortly after he separated from military service and that the ringing has continued since that time.  The Board finds that these statements are competent and credible evidence regarding the Veteran's in-service noise exposure and the observable symptoms of tinnitus that he has experienced since shortly after he separated from active duty service.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran's statements regarding the onset and nature of his ongoing tinnitus are probative evidence in support of his claim.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Furthermore, in contrast to the July 2009 VA examiner's opinion, the Veteran's primary care physician, Dr. W., opined that the Veteran's tinnitus was "likely than not" caused by his in-service military noise exposure.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


